 


114 HR 916 IH: All-American Flag Act
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 916 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Mrs. Bustos (for herself, Mr. Thompson of California, Ms. Meng, Mr. King of New York, Mr. Jones, Mr. Lipinski, Mr. Pearce, Mr. Murphy of Florida, Ms. Edwards, Mrs. Watson Coleman, Mr. Cohen, Mr. Cartwright, Ms. Esty, Mrs. Kirkpatrick, Mr. Cicilline, Mr. Delaney, Mrs. Brooks of Indiana, Mr. Moulton, Mr. Peters, Mr. Bucshon, Mr. Sean Patrick Maloney of New York, Mr. Carney, Mr. Valadao, Mr. Meehan, Mr. Amodei, Mr. Kelly of Pennsylvania, Mr. Renacci, Mr. Webster of Florida, Mr. Joyce, Mr. Kilmer, Ms. Frankel of Florida, Mrs. Dingell, Mr. Gallego, Ms. Clark of Massachusetts, Ms. Sinema, Miss Rice of New York, Mr. Garamendi, Mr. Kildee, Mr. Brady of Pennsylvania, Ms. Castor of Florida, Ms. Hahn, Ms. Kuster, Ms. DelBene, Mr. Heck of Washington, Mrs. Walorski, Mr. Sires, Mrs. Lawrence, Mr. Clay, Mr. Bishop of Georgia, Mr. McNerney, Mr. Conyers, Mr. Rice of South Carolina, Mrs. Ellmers, Mr. Yoho, Mr. Payne, Mr. Meeks, Mrs. Beatty, Ms. Norton, Mr. DeFazio, Ms. Schakowsky, Mr. Ben Ray Luján of New Mexico, Mr. Larsen of Washington, Mr. Danny K. Davis of Illinois, Mr. Rush, Mr. Butterfield, Ms. McCollum, Mr. Ruppersberger, Mr. Vela, Mr. Quigley, Mr. Higgins, Mr. Gutiérrez, Mr. Langevin, Ms. Brownley of California, Ms. Brown of Florida, Ms. DeGette, Mr. Larson of Connecticut, Ms. Speier, Mr. McGovern, Mr. Gibson, Mr. Katko, Mr. Guinta, Ms. Kaptur, Mr. Grayson, Mr. Bera, Mr. Lynch, Ms. Chu of California, Ms. Duckworth, Ms. Pingree, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To require the purchase of domestically made flags of the United States of America for use by the Federal Government. 
 
 
1.Short titleThis Act may be cited as the All-American Flag Act. 2.Requirement for purchase of domestically made United States flags for use by Federal GovernmentOnly such flags of the United States of America, regardless of size, that are 100 percent manufactured in the United States, from articles, materials, or supplies 100 percent of which are grown, produced, or manufactured in the United States, may be acquired for use by the Federal Government. 
3.Effective dateSection 2 shall apply to purchases of flags made on or after 180 days after the date of the enactment of this Act.  